Qn Habeas Corpus of Negro James, a Boy about Thirteen Tears of Age, claiming his Freedom.
THE Cafe upon the Habeas Corpus and Return, coming before the Court appeared to be as follows,
Jafper Smith of the Townfmp of Maidenhead, in the County of Hunterdon, by Will bearing Date the 29th Day of November, 1769, (amongft others) made the following Devife, “ And as for all my Negroes, Jack, old *v Juddy, and young Juddy, with all her Children, cud “ with all their Cloaths, Chefts, Beds, and Bedding, af- (< ter my Deceafe, I do hereby order that they are all *32Sen of the the faid “ by me for ever Reed f;om all Servitude from me or “ any of mjne, and from ad others whatfoever at my “ Deceafe, and tliat 'they may ge and work for their Living with whomJbever they phaii’* — That the laid Jafper Smith afterward? d cd — That notes-itMlaiiding the laid Will, the laid iknyrocs, md in lurti-Har the faid young Judd}' were dita'.ne 1 I-'- foii.u < v, njy faid Jafper, and one of urn L?e\dees named m Will, that during ftuh Detention and before the Death of the laid Joihua, the Negro James in the prefent Ha-beas Corpus named, w as born of the Body of the faid Juddy- — That the laid Joihua Smith died, leaving Kezi-ah Smith and John Biles his Executors, and the laid Negro Juddy and her Son James in their Pofleifion — That on the 9Ü1 Day of March, 1790, the laid Keziah Smith and John Biles, - as Executors-of the laid Joihua Smith, by Bill of Sale of that Date, conveyed the laid Negro James to James Pitney the Defendant in the Habeas Corpus named ; but that no Bond or other Security whatfoever was given by the faid Jafper Smith, the Maf-Will ay paflecl 16th ter of the faid young Juddy a: hove named, purfua n t to the A’ November, 1769; whereupon,
The Court having taken due C moiifly of Opinion, That the faid ther off he faid Jake's, was a free the laid Jafper Smith, the want < the faid Aft of Affernbly notwitk ration, are unani-Jyiddy the Mo-ntan by the Will of ecurity purfuant to nding, and that con-fequently the laid James her Son is entitled to his f reedom, and do therefore Order, that the laid James be dif-dharged from the illegal Detention of the faid James Pit-hey, and he is difeharged accordingly, on the Motion of Mr. Bloomfield for the State.